972 F.2d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Charles Richard WILLIAMS, Defendant-Appellant.
No. 91-50357.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 18, 1992.*Decided Aug. 28, 1992.

1
Before TANG and CYNTHIA HOLCOMB HALL, Circuit Judges, and WALKER, District Judge.**


2
MEMORANDUM***


3
Appellant Charles Richard Williams pleaded guilty to a one count indictment charging him with conspiracy to possess methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 846 and 841(a)(1), and was sentenced to one hundred and twenty-one months imprisonment pursuant to the Federal Sentencing Guidelines.   Williams appeals the district court's refusal to sentence him to the amount of time he would have received had he been prosecuted and sentenced in California state court, on the ground that sentencing him according to the Sentencing Guidelines violated his right to due process.   The district court had jurisdiction pursuant to 18 U.S.C. § 3231.   We have jurisdiction over this timely filed appeal pursuant to 28 U.S.C. § 1291.


4
The sole issue raised in this appeal, as stated by Williams is "[w]hether the district court erred as a matter of law in rejecting Mr. Williams' claim that his due process rights had been violated by the transfer of his case from state to federal jurisdiction."   We lack authority to review this claim because Williams makes no showing that the decision to charge him in federal court rested on some impermissible basis, such as gender or race.  See United States v. Sitton, Nos. 91-50154, 91-50156, 91-50166, 91-50173, 50199, slip op. 7861, 7868, 1992 WL 150926 (9th Cir.  July 2, 1992) (citing  United States v. Redondo-Lemos, 955 F.2d 1296, 1300-01 (9th Cir.1992)).


5
Williams' sentence is AFFIRMED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Vaughn R. Walker, United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3